PER CURIAM.
This is an appeal from an order reducing alimony payments from $150.00 per month, as set in the final decree, to $87.50 per month. The reduction was upon the petition of the appellant. The basis of the change was a reduction of the former husband’s income and an increase in the former wife’s income occasioned by employment which she testified was necessary in order to supplement the alimony and child support payments provided in the final decree. The former husband, as appellant, urges on this appeal that the court erred in failing to eliminate all alimony.
We cannot agree that this record demonstrates that the trial judge abused the broad discretion the law requires that he exercise upon such an application. Cf. Blanton v. Blanton, 154 Fla. 750, 18 So.2d 902; Mann v. Mann, Fla.App.1962, 145 So. 2d .886.
Affirmed.